DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in the instant application. Claims 1-8, 10 and 11 are canceled by way of the following examiner’s amendment. Claims 9 and 12 are allowed. 
Drawings
The drawings were received on September 9, 2021. These drawings are acceptable.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on September 9, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by Coakley et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 1-8, 10 and 11 are canceled. 
In claim 9, first line of the claim, the phrase “A method of activation the Ca-dependent chloride channels in a patient” has been replaced with “A method of activation of the Ca-dependent chloride channels in a patient”. 

REASONS FOR ALLOWANCE
The method of activation of the Ca-dependent chloride channels in a patient having cystic fibrosis of the instant claims is novel and non-obvious over the prior art because of the limitation that tamoxifen or a pharmaceutically acceptable salt thereof is administered as a drug having a non-estrogen dependent action in patients of both sexes to a patient in need thereof. The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626